19-511
     Singh v. Garland
                                                                            BIA
                                                                  Christensen, IJ
                                                                  A206 443 132
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 27th day of April, two thousand twenty-one.
 5
 6   PRESENT:
 7            DEBRA ANN LIVINGSTON,
 8                 Chief Judge,
 9            RICHARD C. WESLEY,
10            WILLIAM J. NARDINI,
11                 Circuit Judges.
12   _____________________________________
13
14   SUKHDEV SINGH,
15            Petitioner,
16
17                      v.                               19-511
18                                                       NAC
19   MERRICK B. GARLAND,
20   UNITED STATES ATTORNEY GENERAL,
21            Respondent*
22   _____________________________________
23   FOR PETITIONER:           Deepti Vithal, Richmond Hill, NY.


     * Pursuant to Federal Rule of Appellate Procedure 43(c)(2),
     Attorney General Merrick B. Garland is automatically substituted
     as Respondent.
 1
 2   FOR RESPONDENT:                  Julie M. Iversen, Senior
 3                                    Litigation Counsel; Jeffrey R.
 4                                    Meyer, Attorney, Office of
 5                                    Immigration Litigation, United
 6                                    States Department of Justice,
 7                                    Washington, DC.

 8         UPON DUE CONSIDERATION of this petition for review of a

 9   Board of Immigration Appeals (“BIA”) decision, it is hereby

10   ORDERED, ADJUDGED, AND DECREED that the petition for review

11   is DENIED.

12         Petitioner Sukhdev Singh, a native and citizen of India,

13   seeks review of a February 1, 2019, decision of the BIA

14   affirming a November 30, 2017, decision of an Immigration

15   Judge   (“IJ”)      denying      Singh’s       application      for   asylum,

16   withholding    of   removal,      and       relief    under   the   Convention

17   Against Torture (“CAT”).          In re Sukhdev Singh, No. A 206 443

18   132 (B.I.A. Feb. 1, 2019), aff’g No. A 206 443 132                     (Immig.

19   Ct.   N.Y.   City   Nov.   30,    2017).         We    assume   the   parties’

20   familiarity with the record.

21         The Government has moved for summary denial of Singh’s

22   petition.     We construe the Government’s motion as its brief

23   and deny the petition on the merits.

24         Under the circumstances of this case, we review both the

25   IJ’s and the BIA’s opinions.            See Ming Xia Chen v. BIA, 435

26   F.3d 141, 144 (2d Cir. 2006).                The standards of review are
                                             2
 1   well established.           See 8 U.S.C. § 1252(b)(4)(B); 8 U.S.C.

 2   § 1158(b)(1)(B)(iii); Hong Fei Gao v. Sessions, 891 F.3d 67,

 3   76 (2d Cir. 2018); Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167

 4   (2d Cir. 2008). We hold that the agency’s adverse credibility

 5   determination is supported by substantial evidence.

 6          The    agency      reasonably    relied       on   inconsistencies        in

 7   Singh’s testimony and inconsistencies between his testimony

 8   and the record regarding the two alleged beatings he suffered

9    on account of his membership in the Shiromani Akali Dal

10   Amritsar Mann Party (“Mann Party”).                   Singh’s testimony was

11   inconsistent with his asylum application as to where he was

12   going when he was first attacked by rival party members and

13   whether he was riding his motorbike or had taken his tractor

14   to   drop     off   other     party    supporters.           Singh    also     gave

15   inconsistent testimony about whether a second attack occurred

16   in     2013   or    2006.       Singh     did    not      provide     compelling

17   explanations        for    either      inconsistency.         See     Majidi     v.

18   Gonzales, 430 F.3d 77, 80 (2d Cir. 2005).

19          Additionally, Singh testified that he received his party

20   identification card in person from the village chief’s house

21   in India, but the card was issued in 2010, and Singh testified

22   that    he    was   living    in    England     at    that    time.      Singh’s

23   explanation that he did not remember the dates clearly did
                                 3
 1   not resolve the discrepancy.         Id.

 2        Having questioned Singh’s credibility, the IJ reasonably

 3   relied    further    on    his   failure    to    provide      corroborating

 4   evidence to rehabilitate his testimony.                 See Biao Yang v.

 5   Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).                 The IJ did not

 6   err in assigning diminished weight to letters from interested

 7   parties who were not available for cross-examination.                     See

 8   Y.C. v. Holder, 741 F.3d 324, 332, 334 (2d Cir. 2013).

 9   Moreover, Singh’s medical reports were prepared between four

10   and eleven years after the alleged treatment and did not

11   indicate they were based on contemporaneous medical records.

12        Given    the    inconsistencies       and    the   lack    of    reliable

13   corroboration,       the   adverse   credibility        determination      is

14   supported by substantial evidence.            See Xiu Xia Lin, 534 F.3d

15   at   167.     That    determination      is      dispositive     of   asylum,

16   withholding of removal, and CAT relief because all three forms

17   of relief are based on the same factual predicate.                    See Paul

18   v. Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

19

20

21        For the foregoing reasons, the petition for review is

22   DENIED.     All pending motions and applications are DENIED and

23   stays VACATED.
                                          4
1   FOR THE COURT:
2   Catherine O’Hagan Wolfe,
3   Clerk of Court




     5